Citation Nr: 1755335	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  10-41 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include schizophrenia and major depressive disorder, including as due to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 29 to August 13, 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  A Travel Board hearing was held in May 2014 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

In November 2014, the Board reopened and remanded the currently appealed claim to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that, although the Veteran perfected timely appeals on two separate service connection claims addressing two specific psychiatric diagnoses (depression and schizophrenia), it has recharacterized the issues as a single claim for an acquired psychiatric disability other than PTSD, to include schizophrenia and major depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran appointed his attorney to represent him before VA by filing a properly executed VA Form 21-22 in August 2016 .

In November 2016, the Board denied the Veteran's claim.  The Veteran, through his attorney, and VA's Office of General Counsel appealed the Board's November 2016 decision to the United States Court of Appeals for Veterans Claims (Court) by filing a Joint Motion in May 2017.  The Court granted the Joint Motion later in May 2017, vacating and remanding the Board's November 2016 decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

As is explained below in greater detail, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred his current acquired psychiatric disability other than PTSD (which he characterized as schizophrenia and major depressive disorder) in service.  He alternatively contends that his service-connected low back disability caused or aggravated (permanently worsened) his current acquired psychiatric disability.  Having reviewed the record evidence, and because it is bound by the Court's May 2017 Order granting the Joint Motion, the Board finds that additional development is required before the underlying claims can be adjudicated on the merits.

Both parties to the Joint Motion argued that the Board had erred in the duty to assist the Veteran in this appeal by not attempting to obtain his complete Social Security Administration (SSA) records and his complete service personnel records.  See Joint Motion dated May 15, 2017, at pp. 2-3.  The Board notes in this regard that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, and in light of the Court's Order granting the Joint Motion, the Board finds that, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  The AOJ also must contact the appropriate Federal records repository and obtain the Veteran's complete service personnel records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any request(s) sent to SSA, and any reply, to include a negative reply, should be associated with the claims file.

2.  Contact the appropriate Federal records repository and request the Veteran's complete service personnel records.  A copy of any request(s) for the Veteran's complete service personnel records, and any reply, to include a negative reply, should be associated with the claims file.

3.  If, and only if, SSA and/or the appropriate Federal records repository provide additional records, then return the claims file and a copy of this REMAND to the VA examiner who conducted the Veteran's May 2011 VA mental disorders examination and provided an addendum opinion in February 2015 for another addendum opinion.  If this examiner is not available, then send the claims file and a copy of this REMAND to another appropriate clinician for an addendum opinion.

Following a review of the claims file, the VA examiner or another appropriate clinician is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected low back disability caused or aggravated (permanently worsened) his current acquired psychiatric disability other than PTSD, to include schizophrenia and major depressive disorder.  A rationale should be provided for any opinion(s) expressed.  If any requested opinion cannot be provided, the examiner or another appropriate clinician should explain why this is so.

4.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

